Citation Nr: 1442429	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  07-26 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for otitis media and externa of the right ear (right ear disability).

4.  Entitlement to service connection for right hand disability.
 
5.  Entitlement to service connection for right knee disability.
 

REPRESENTATION

Appellant represented by:	American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to July 2004.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a December 2006 notice of disagreement (NOD).  In July 2007, the RO provided the Veteran with a statement of the case (SOC) for the issues appealed from the February 2006 rating decision.  The Veteran perfected his appeal with regards to these issues by submitting a timely VA Form 9 in August 2007.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2009.  A transcript of the hearing is associated with the claims file.

In February 2010, the Board remanded these issues for further development.

In a March 2012 rating decision, the Veteran was awarded service connection for radiculopathy of the right upper extremity, acne, and ingrown toenails of the big toes (bilateral pes cavus was recharacterized as bilateral pes cavus with bilateral big toes' ingrown toenails).  This was a full grant with regard to those issues and therefore they are no longer before the Board.

In December 2013, the Board remanded this case for further development.

In a March 2014 rating decision, the Veteran was awarded service connection for left hand 10 degree angulation of all fingers, and DIP osteoarthritis all joints.  This was a full grant with regard to his left hand claim and so it is no longer before the Board.

The issues of entitlement to service connection for a right knee, right ear, and right hand disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current left knee disability that had its clinical onset in service or is otherwise related to active duty.

2.  The Veteran does not have a current heart disability that had its clinical onset in service or is otherwise related to active duty.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2013).

2.  A heart disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In the instant case, the Veteran was never informed of how VA determines disability ratings and effective dates.  However, as the instant decision denies service connection, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2009 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's February 2010 and December 2013 remands, VA sent the Veteran a February 2010 letter asking him to submit private medical records relating to his reported hospitalization for a heart disorder or hypertension and sent the Veteran a January 2014 letter asking him to provide authorization and consent for VA to obtain treatment information for care he had received through Gateway Medical Association.  The Veteran did not respond to this letter.  Additionally, VA provided the Veteran with medical examinations in March 2010 (ears) and April 2010 (hands, knees, and heart).  Then, in a January 2014 addendum, the February 2012 opinion regarding the Veteran's left hand was clarified.  These examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by rationale.  Therefore, these examinations are adequate for VA purposes.  Thus VA has complied with the February 2010 and December 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue and sought information as to treatment to determine whether all relevant records had been obtained.  Ultimately the claim was remanded for an examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Left Knee Disability

To date, the Veteran has not been diagnosed with arthritis of the left knee.  As such, consideration of presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  Likewise, as the condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

In order to prevail on the issue of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran has not been diagnosed with a left knee disability; an August 2006 x-ray found very minimal enthesophytes in both knees.  The July 2004 x-rays found the Veteran's knees to be normal.  Similarly, the April 2010 x-rays showed no evidence of fracture, dislocation, focal osseous lesions, joint effusion, or degenerative joint disease.  Although the enthesophytes shown on the August 2006 findings have not been associated with a diagnosis, this symptom, along with the Veteran's reports of pain, were sufficient to trigger VA's duty to provide a medical examination.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The November 2011 VA examiner did not find a current left knee disability.

The Veteran's service treatment records show in-service knee complaints.  Specifically, the Veteran was diagnosed with patellofemoral pain syndrome of the bilateral knees in January 1999 and he reported knee pain in his July 2004 report of medical assessment.  Thus, the in-service incurrence requirement is satisfied.

Finally, with regard to the question of whether the record contains medical nexus evidence establishing a connection between the in-service knee complaints and his current knee symptoms, the Veteran underwent a November 2011 VA examination.  After a review of the claims folder, this examiner opined that the Veteran's left knee disability was unrelated to his military service, noting that radiologic evidence showed a normal left knee.  The record does not contain a positive medical nexus opinion. 

To the extent that the Veteran himself believes his left knee disability was due to his military service, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the Veteran is not claiming any such immediately observable cause-and-effect relationship.  Moreover, the Veteran's symptoms of left knee pain and enthesophytes have not been associated with any diagnosis.  The Veteran has not been shown to have the requisite expertise to competently provide both a medical diagnosis and an etiology opinion on this matter.  Thus, his lay evidence is not sufficiently probative to outweigh the negative opinion. 

In conclusion, after reviewing all the evidence of record, the Board finds that the preponderance of the evidence is against service connection for left knee disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Heart

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the Veteran's service treatment records include an abnormal echocardiogram in February 1989.  Additionally, the Veteran had a positive stress test and complained of chest pains.  As a result, he underwent cardiac catheterization in June 2004.  The results of this showed normal coronaries and normal left ventricular ejection fraction.  June 2004 and July 2004 echocardiogram reports were normal.  This is the period that the Veteran reported as hospitalization for heart disease or hypertension during service.  However, since the Veteran's separation from service, chest x-rays have consistently found his heart to be within normal limits.  See May 2006 and August 2007 chest x-rays.  He underwent a VA examination in April 2010, which found no current heart disease, noting instead that he had resolved pericarditis.  The November 2011 opinion also noted this lack of a current heart diagnosis.  Thus, the objective evidence of record does not show a current heart disability or one that existed during the pendency of the Veteran's claim.

In sum, the preponderance of the evidence is against a finding of a current heart disability.  In the absence of evidence of a current disability, the claim must fail.  Brammer, 3 Vet. App. 223, 225.  The benefit sought on appeal is accordingly denied since there is no reasonable doubt to resolve in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a left knee disability is denied.

Service connection for a heart disability is denied.



REMAND

Right Ear

In this case, a June 2008 treatment record notes the Veteran's complaints of ear fullness, popping as he walks, and constant earaches, diagnosing him with Eustachian tube dysfunction.  Additionally, the Veteran's service treatment records show treatment for right ear complaints in September 1990, October 1991, December 2001, and December 2002, including complaints of otitis media and otitis externa.  Thus, the evidence of record is sufficient to trigger VA's duty to provide a medical nexus opinion for his right ear claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Right Hand

With regard to his right hand, the record shows tendon adhesions from the common extensor to the index finger in March 2008 and mild osteoarthritis of the distal interphalangeal joint in April 2010.  The Veteran's service treatment records do not show a diagnosis of or treatment for a right hand c disability.  However, just prior to his separation, the Veteran reported multiple arthralgias, including his hands, and underwent x-rays for these joints.  The Veteran's right hand x-ray results were normal.  The Veteran has reported continued symptoms of pain since his separation from service.  Thus, the evidence of record was sufficient to trigger VA's duty to provide a medical nexus opinion for his right hand claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. 79.  To this end, the Veteran underwent a VA examination.  The November 2011 opinion found that the Veteran's right hand disability was not caused by or the result of his active duty service, noting the absence of treatment for a right hand disability in service and the lack of current evidence showing an ongoing chronic right hand disability.  

When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The November 2011 opinion fails to consider the right hand tendon adhesion and osteoarthritis diagnosed during the pendency of the appeal or the Veteran's reports of continuous pain.  Additionally, this opinion does not note the post-service injury in December 2006, in which the Veteran smashed his fingers in a log splitter.  Thus, a new examination is necessary to provide a clear opinion regarding this matter.

Right Knee

In this case, the record shows very minimal enthesophytes and variant of normal and/or early hypertrophic degenerative changes of the medial tibial spine of the right knee.  See August 2006 x-rays.  Additionally, the Veteran's service treatment records show that he injured his right knee in a May 1987 accident, he was diagnosed with patellofemoral pain syndrome of the knees in January 1999, and had a meniscus tear in January 2002.  Thus, the evidence of record was sufficient to trigger VA's duty to provide a medical nexus opinion for his right knee claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The November 2011 VA addendum opinion speaks only to the Veteran's left knee disability.  As such, an evaluation that addresses the etiology of the Veteran's right knee complaints is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Issue corrective notice of the Veterans Claims Assistance Act, specifically with regard to the establishment of effective dates and disability ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  Provide the Veteran with a right ear evaluation to determine the nature and etiology of his current right ear complaints.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

The examiner should identify all right ear disabilities present.

For each disability identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it had its onset during a period of service or is otherwise related to active service.

The examiner should specifically address the June 2008 diagnosis of Eustachian tube dysfunction and the September 1990, October 1991, December 2001, and December 2002 right ear complaints during service.

A complete rationale, consistent with the evidence of record, should be provided for any opinion offered.

3.  Provide the Veteran with a right knee evaluation to determine the nature and etiology of any disability.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

The examiner should identify all right hand disabilities present, to include tendon adhesions and osteoarthritis.

For each disability identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it had its onset during a period of service or is otherwise related to active service.

The examiner should specifically address the diagnoses of tendon adhesion and osteoarthritis and the Veteran's complaints of right hand pain beginning in service.  Additionally, the examiner is asked to address the post-service hand injury in December 2006.

A complete rationale, consistent with the evidence of record, should be provided for any opinion offered.

4.  Provide the Veteran with a right knee evaluation to determine the nature and etiology of his current right knee complaints.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

The examiner should identify all right knee disabilities present.

For each disability identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it had its onset during a period of service or is otherwise related to active service.

The examiner should specifically address the April 2006 x-ray findings and the May 1987, January 1999, and January 2002 right knee complaints during service.

A complete rationale, consistent with the evidence of record, should be provided for any opinion offered.

5.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provided him and his representative with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


